Citation Nr: 0928834	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-17 494	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to November 4, 2003, 
for service connection of a left knee disability, to include 
as due to clear and unmistakable error (CUE) in a December 
17, 1993, rating decision.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1990 to March 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which assigned service connection for a 
left knee disability and an effective date of November 4, 
2003.  The Veteran disagreed with the effective date, 
alleging there was CUE in a December 17, 1993, rating 
decision which denied service connection for the same 
disability.  The Veteran attended a hearing before the 
undersigned in March 2009.


FINDINGS OF FACT

1.  In a final decision dated December 17, 1993, the RO 
denied service connection for a left knee disorder.

2.  The December 17, 1993, rating decision contained errors 
of fact and law about which reasonable minds could not differ 
and the result of that decision would have been manifestly 
different but for the errors.


CONCLUSION OF LAW

The criteria for an effective date prior of March 23, 1993, 
for service connection for a left knee disability have been 
met as the December 1993 rating decision that denied service 
connection for a left knee disorder was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A, 5110 (West 
2002); 38 C.F.R. §§ 3.105, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting the Veteran's request for service connection from 
the time of his initial application on March 25, 1993.  Thus, 
no further discussion of the VCAA is required.

Effective Date

The Veteran contends that the effective of the grant of 
service connection for a left knee disability should be prior 
to November 4, 2003.  Specifically, he contends he is 
entitled to service connection effective March 25, 1993, the 
date the RO received his initial application.

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  When an award of service connection is 
granted based upon new and material evidence received after 
the final disallowance of the Veteran's initial claim and 
which does not encompass service department records, the 
effective date of such an award shall be the date of receipt 
of the Veteran's reopened claim or the date on which 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(2) (2008). 
 
Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  This informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155. 
 
In December 1993, a rating decision was issued that denied 
service connection for a left knee disorder.  The Veteran did 
not appeal this decision.  Rather, the next communication 
from the Veteran with respect to this service connection 
claim was his application to reopen the claim, received by 
the RO on November 4, 2003.  Thus, the December 1993 decision 
is now final.  Previous determinations that are final and 
binding will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a). 
 
The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992). 
 
In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that "CUE is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Id.  See also Grover v. West, 12 Vet. App. 109, 
111-112  (1999).  Additionally, the mere misinterpretation of 
facts does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  Moreover, the Court has held that 
the failure to fulfill the duty to assist does not constitute 
CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).
 
The Veteran's claim to reopen the previously denied claim 
for service connection for a left knee disorder was received 
by the RO on November 4, 2003.  The record does not include 
any communication from the Veteran or authorized 
representative that was received after the December 1993 
rating decision until this November 2003 claim.  There is 
nothing during this time that could be construed as a claim 
for service connection for a left knee disorder.  Thus, 
there is no basis for assigning an effective date prior to 
November 4, 2003, in the absence of CUE. 
 
In this regard, at the March 2009 hearing, the Veteran and 
his representative argued that the evidence of record at the 
time of the December 1993 rating decision established that 
the Veteran's left knee disorder was a pre-existing disorder 
that was aggravated in service.  The Board determines that 
all reasonable minds would conclude that the November 1993 
rating decision was incorrect. 
 
The Veteran's claim of entitlement to service connection for 
a left knee disorder was denied in the December 1993 rating 
decision because the RO found that pre-service medical 
records, including a surgical report showing surgery on the 
left knee prior to entrance, as well as examination reports 
during service, showed a pre-existing left knee disorder, 
despite an entrance examination which stated that the prior 
knee problem was resolved.  Furthermore, the RO found that 
examination reports during service and medical records from 
after service failed to show any aggravation of the left 
knee disorder, as an in service surgery was remedial and 
meant only to correct the pre-existing disorder.

The evidence before the RO at that time included a February 
1989 operative report showing a torn medial meniscus and 
December 1989 pre-service operative report showing 
arthroscopic debridement of the anterior cruciate ligament 
(ACL) stump.  This report noted that the Veteran had no 
instability.  It also included March 1990 and April 
1990 entrance examinations which noted orthroscopic scars on 
the left knee and a fully functional left knee.  Physical 
examination of the left knee was within normal limits and it 
was noted that [the knee] "should not be a problem in the 
future."  The first evidence in the service treatment 
records that shows complaints associated with his left knee 
is dated in October 1990.  At that time, the Veteran 
complained that of left knee pain.  He stated he felt his 
left knee gout of joint while playing basketball three 
months before.  Bursitis was diagnosed.  Service treatment 
records also include a November 1991 operative report 
showing ACL reconstruction which noted that the Veteran had 
been in an intensive rehabilitation program which completely 
failed and that he continued to have episodes of giving way 
and instability.  

The record also included VA examinations from July 1993 and 
November 1993.  At the November 1993 VA examination, the 
Veteran reported that he never returned to full military 
duty after the 1991 ACL operation.  The Veteran can attest 
to factual matters of which he had first-hand knowledge, 
such as whether he returned to full duty.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The examiners did 
not comment on whether the Veteran's knee disorder had 
increased beyond the natural progression of the disease.

The December 1993 rating decision, reflects that the RO 
characterized the in service ACL surgery as "remedial," 
despite the fact that this is unsupported by the medical 
evidence available at the time, specifically that he 
reinjured his knee playing basketball in October 1991.  Such 
a consideration would require further investigation by 
medical professionals, but it appears here that the RO is 
substituting its own unsubstantiated medical opinion for 
that of a professional.  See, e.g., Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  The RO used the fact that the 
surgery was "remedial" to determine the Veteran's left 
knee disorder was not aggravated in service. 
 
At the time of the December 1993 rating decision, service 
connection could be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304 (1993).  A 
preexisting injury or disease would be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306 (1993).  Again, the evidence clearly 
showed an increase in severity of the disability, yet the RO 
failed to make a finding that the increase in disability was 
due to the natural progression of the disease, despite the 
fact that such a finding was required by law.

The record shows that an error in both fact and law was made 
in the December 1993 rating decision, such that a manifestly 
different decision would have resulted if the error was not 
made.  For the foregoing reasons, the Board finds that the 
December 1993 decision was clearly and unmistakably 
erroneous.  Accordingly, the Board concludes that the 
Veteran is entitled to service connection from March 25, 
1993, for a left knee disability. 


ORDER

An effective date of March 25, 1993, for service connection 
for a left knee disability, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


